DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

This Office action is in response to Applicant’s amendment filed October 29, 2021.  Applicant has amended claims 1 and 11.  Claims 2-9 and 12-20 have been cancelled.  New claims 21-32 have been added.  Currently, claims 1, 10, 11 and 21-32 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210105, 20210524 and 20210901.

Initially, the examiner makes of record that new claim 21 was not entered in the after-final amendment submitted on August 30, 2021 (i.e. claims 1-20 were pending before the after-final amendment).  Additionally, the examiner makes of record that applicant has listed an amended version of claim 11 and a cancelled version of claim 11 in the response filed on October 29, 2021.  Accordingly, per Rule 1.126, the examiner 

The objection of claims 13 and 14 is withdrawn in view of applicant’s amendments and remarks.  Specifically, claims 13 and 14 have been cancelled.

The rejection of claims 8, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.  Specifically, claims 8, 15 and 16 have been cancelled.

The rejection of claims 1, 10 and 11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dailey et al, US 2007/0225189, is withdrawn in view of applicant’s amendments and remarks.  

The rejection of claims 1, 10 and 11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holland et al, US 2008/0188396, is withdrawn in view of applicant’s amendments and remarks.

                                          NEW GROUNDS OF REJECTION

Claim Interpretation
The examiner construes the limitation “wherein the composition is substantially free of nonyl phenol ethoxylate” that is recited in instant claims 21, 22 and 24 to mean 

Claim Objections
Applicant is advised that should claim 25 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 25, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the composition is substantially free of 

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the composition is free or substantially free of nonyl phenol ethoxylate”.  Specifically, the examiner asserts that claim 24 only further limits claim 22 when the composition is free of nonyl phenol ethoxylate.  Accordingly, the examiner asserts that the limitation “substantially free of nonyl phenol ethoxylate” should be deleted from instant claim 24.  Appropriate correction and/or clarification is required.

Claim 25 recites the limitations "first alcohol ethoxylate" and “second alcohol ethoxylate” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitations "first alcohol ethoxylate" and “second alcohol ethoxylate” do not appear in instant claim 22.  Appropriate correction and/or clarification is required.

Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “further comprising a second alcohol ethoxylate”.  Specifically, the examiner asserts that instant claim 22, from which 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 22-32 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dailey et al, US 2007/0225189.
Dailey et al, US 2007/0225189, discloses a surfactant composition containing 15 to 75 parts by weight of a first surfactant, 15 to 75 parts by weight of a second surfactant, and a polyalkylene glycol (see abstract and claims 11 and 17 of US 2007/0225189).  It is further taught by Dailey et al that the first surfactant has the general formula R1-O-(A)m-H, wherein R1 is an aliphatic hydrocarbon having 10 carbon atoms, such as 2-propylheptane, A is an ethyleneoxy group, and m is preferably 5 (see paragraphs 11-18), that the second surfactant has the general formula R2-O-(B)n-H, wherein R2 is an aliphatic hydrocarbon having 12 carbon atoms, such as dodecane, B is an ethyleneoxy group, and n is preferably 5-10 (see paragraphs 19-21), and that the surfactant composition additionally contains builders, such as polyphosphates (see paragraph 38), per the requirements of the instant invention.  Specifically note Examples 1-21 in Tables 1-4.  Therefore, instant claims 22-32 are anticipated by Dailey et al, US 2007/0225189.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 22 and 24-32 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holland et al, US 2008/0188396.
Holland et al, US 2008/0188396, discloses a cleaning composition comprising a first surfactant, and a second surfactant (see abstract).  It is further disclosed by Holland et al in Example 18 in Table III that a preferred composition contains 1.65% of a C10 branched alcohol alkoxylated with 5 moles of ethylene oxide (see Surfactant 4 in paragraph 58), 1.65% of a linear C12-14 alcohol alkoxylated with 7 moles of ethylene oxide (see Surfactant 5 in paragraph 59) and 96.7% of a control load that contains a builder component (see paragraph 52), per the requirements of the instant invention.  Therefore, instant claims 22 and 24-32 are anticipated by Holland et al, US 2008/0188396.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant continues to argue that Dailey et al, US 2007/0225189, requires a composition that contains an anionic surfactant and a polyalkylene glycol, which components are excluded from the instant claims with the transitional phrase “consisting MPEP 2111.03.  Accordingly, the examiner asserts that the instant specification recites that the instant compositions may include anionic surfactants (see paragraphs 6 and 21) and does not recite the positive exclusion of polyalkylene glycols.
Applicant further argues that Holland et al, US 2008/0188396, does not teach or suggest in general a composition consisting essentially of a C10 aliphatic branched chain alcohol ethoxylate, a straight chain alcohol of the formula depicted in independent claims 1 and 3, and a reactive builder, as required in the instant claims 22-32.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Holland et al clearly discloses a composition in Example 18 in Table III that contains 1.65% of a C10 branched alcohol alkoxylated with 5 moles of ethylene oxide (see Surfactant 4 in paragraph 58), 1.65% of a linear C12-14 alcohol alkoxylated with 7 moles of ethylene oxide (see Surfactant 5 in paragraph 59) and 96.7% of a control load that contains a builder component (see paragraph 52), per the requirements of the instant invention.

Allowable Subject Matter
23. 	Claims 1 and 10-11 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 10, 2021